          Case 1:20-cr-00199-KMW Document 125 Filed 10/27/20 Page 1 of 1


                                                                             USDCSDNY
UNITED STATES DISTRICT COURT
                                                                             p()CUMENT
                                                                    'l'f'
SOUTHERN DISTRICT OF NEW YORK                                               ·ELECT.RONICALLY FILED
                                                                             DOC#:              ~-
----------------------------------------------------------------X            DATE FILED: 10 I;;i.--r-/a'1
UNITED STA TES OF AMERICA

                 -v-                                                              ORDER

ABREU GIL, et al,                                                           20 CR 199 (KMW)

                                    Defendants.

---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        The parties are directed to appear on December 3, 2020, at 11 :00 a.m.

        The Government has requested that a pretrial conference be scheduled for December 3,

2020, a date when all counsel are available.

        The Court excludes the time from today until December 3, 2020, from the running of the

Speedy Trial Act clock pursuant to Title 18 U.S.C. § 3161 (h)(7)(A). The Court finds that the

granting of such a continuance best serves the ends of justice and outweighs the best interest of

the public and the defendant in a speedy trial because the parties need this additional time to

continue producing and reviewing discovery, and because it will permit continuity of counsel.


Dated: New York, New York
       October 27, 2020



                                                          KIMBA M. WOOD
                                                    UNITED STA TES DISTRICT JUDGE
